    Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 1 of 30. PageID #: 420




                   UNITED STATES DISTRICT COURT
                       For the Northern District of Ohio
GOLD CREST, LLC, a California        ) CASE No. 5:19-cv-02921-SL
Limited Liability Company,           ) Hon. Sara Lioi
                                     )
                         Plaintiff,  ) FIRST AMENDED COMPLAINT
            vs.                      )
                                     ) FOR DAMAGES, INJUNCTIVE
PROJECT LIGHT, LLC, an Ohio          ) RELIEF, ATTORNEYS’ FEES AND
                                     ) COSTS FOR:
Limited Liability Company;           )
PROSPETTO LIGHT, LLC, an Ohio ) 1. Direct Infringement of ‘512 Design
Limited Liability Company;           )    Patent Under 35 U.S.C. § 271;
PROSPETTO LIGHTING, LLC, an          ) 2. Infringement of ‘735 Design Patent
Ohio Limited Liability Company; SAM )     Under 35 U.S.C. § 271;
AVNY, an individual; and DOES 1-10, ) 3. Unfair Competition Under 15 U.S.C.
inclusive;                           )    §1125;
                                     ) 4. Contributory Liability for Unfair
                         Defendants. )    Competition Under 15 U.S.C. §1125;
                                     )
                                     ) 5. Vicarious Liability for Unfair
                                     )    Competition Under 15 U.S.C. §1125;
                                     ) 6. Contributory Liability for Design
                                     )    Patent Infringement Under 35 U.S.C.
                                     )    § 271 for Design Patent No. US
                                     )    D769,512;
                                     ) 7. Vicarious Liability for Design Patent
                                     )    Infringement Under 35 U.S.C. § 271
                                     )    for Design Patent No. U.S. D769,512;
                                     ) 8. Contributory Liability for Design
                                     )    Patent Infringement Under 35 U.S.C.
                                     )    § 271 for Design Patent No. U.S.
                                     )
                                     )    D787,735; and
                                     ) 9. Vicarious Liability for Design Patent
                                     )    Infringement Under 35 U.S.C. § 271
                                     )    for Design Patent No. U.S. D787,735
                                     )
                                     )      [JURY TRIAL DEMANDED]




                                      1
                           FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 2 of 30. PageID #: 421




      Plaintiff Gold Crest, LLC (“Plaintiff”, or “Gold Crest”) for its claims against
Defendants Project Light, LLC, Prospetto Light, LLC, Prospetto Lighting, LLC,
and Sam Avny (collectively “Defendants”), respectfully alleges as follows:
                          JURISDICTION AND VENUE
      1.     This is an action for design patent infringement arising under the
patent laws of the United States, 35 U.S.C. § 271 et seq.
      2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
1331 and 1338.
      3.     This Court has personal jurisdiction over the Defendant because the
Defendants conduct business within the state of Ohio.
      4.     This action arises out of wrongful acts, including advertising, offering
for sale, selling and distributing products by Defendant within this judicial district.
Venue is proper in this district pursuant to 28 U.S.C. §1400(b) because the claims
asserted were carried out by the Defendants and where the Defendants have
regular and established places of business in this judicial district.
                                   THE PARTIES
      5.     Plaintiff Gold Crest, LLC is a limited liability company organized
and existing under the laws of the State of California with its principal place of
business at 650 Ward Drive, Santa Barbara, CA 93111. Gold Crest, LLC is the
owner of Design Patent No. US D769,512 (“’512 Design Patent”) and Design
Patent No. US D787,735 (“’735 Design Patent). A copy of the U.S. Patent and
Trademark Office’s Design Patent D769,512 is attached hereto as Exhibit “1”. A
copy of the U.S. Patent and Trademark Office’s Design Patent D787,735 is
attached hereto as Exhibit “2”.
///
///
///


                                          2
                               FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 3 of 30. PageID #: 422




      6.     Plaintiff is informed and believes and based thereon alleges, that
Defendant Project Light, LLC is an Ohio limited liability company with a
principal place of business at 4976 Hudson Drive, Stow, Ohio, 44224. Defendant
Project Light, LLC is a seller of lamps, and lighting products, including the
infringing products complained of herein.
      7.     Plaintiff is informed and believes and based thereon alleges, that
Defendant Prospetto Light, LLC is an Ohio limited liability company with a
principal place of business at 1970 Miller Parkway, Streetsboro, Ohio, 44241
(“Prospetto Light”). Defendant Prospetto Light, LLC is a seller of lamps, and
lighting products, including the infringing products complained of herein.
      8.     Plaintiff is informed and believes and based thereon alleges, that
Defendant Prospetto Lighting, LLC. is an Ohio limited liability company with a
principal place of business at 4976 Hudson Drive, Stow, Ohio, 44224 (“Prospetto
Lighting”). Defendant Prospetto Lighting, LLC is a seller of lamps, and lighting
products, including the infringing products complained of herein.
      9.     Defendants Project Light, LLC, Prospetto Light, LLC, and Prospetto
Lighting, LLC are collectively referred to herein as “Corporate Defendants.”
      10.    Defendant Sam Avny (sometimes referred to as the “Individual
Defendant”) conducts business in the State of Ohio. He is the statutory agent for
Prospetto Lighting, LLC as of October 20, 2008. See true and correct copy of
Subsequent Agent Appointment for Limited Liability Company attached hereto and
incorporated herein as Exhibit “3.” Furthermore, Mr. Avny’s address is listed as
4976 Hudson Drive, Stowe, Ohio, 44224, which is also the same business address
for Defendant Prospetto Lighting, LLC as well as the address for Defendant
Project Light, LLC.
      11.    In addition, on or about December 5, 2008, the Individual Defendant
Sam Avny signed and filed a document whereby the name “Prospetto Light” is to


                                         3
                              FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 4 of 30. PageID #: 423




be known as a trade name for Project Light, LLC. See true and correct copy of
Tradename Registration Certificate filed with the Ohio Secretary of State attached
hereto and incorporated herein as Exhibit “4.”
      12.    Plaintiff is informed and believes and thereon alleges that the
Individual Defendant Sam Avny is not only a Managing Member of Defendant
Project Light, LLC, but is also an officer and a guiding force behind the activities
of Defendant Project Light, LLC and was so at all material times.
      13.    Plaintiff is informed and believes and thereon alleges that the
Individual Defendant Sam Avny is not only a Managing Member of Defendant
Prospetto Light, LLC, but is also an officer and a guiding force behind the
activities of Defendant Prospetto Light, LLC and was so at all material times.
      14.    Plaintiff is informed and believes and thereon alleges that the
Individual Defendant Sam Avny is not only a Managing Member of Defendant
Prospetto Lighting, LLC, but is also an officer and a guiding force behind the
activities of Defendant Prospetto Lighting, LLC and was so at all material times.
      15.    The Corporate Defendants share the same web address whereby
consumers searching for one of those companies are directed one way or the other
to the website of www.projectlightinc.com (the “Common Website”), wherein the
products of Project Light, LLC, Prospetto Light, LLC and Prospetto Lighting, LLC
are all marketed or presented together as coming from one source.
      16.    Indeed, when seeking to access the Internet address of
www.prospettolite.com, the consumer is redirected to the Common Website. In
addition, when someone is searching the Internet and uses the web address
www.prospettolight.com, again, the consumer is redirected to the Common
Website.
      17.    Plaintiff is unaware of the names and true capacities of Defendants,
whether individual, corporate and/or partnership entities, named herein as DOES 1


                                         4
                              FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 5 of 30. PageID #: 424




through 10, inclusive, and therefore sues them by their fictitious names. Plaintiff
will seek leave to amend this First Amended Complaint when their true names and
capacities are ascertained. Plaintiff is informed and believes and based thereon
alleges that said Defendants and DOES 1 through 10, inclusive, are in some
manner responsible for the wrongs alleged herein, and that at all times referenced
each was the agent and servant of the other Defendants and was acting within the
course and scope of said agency and employment.
      18.    Plaintiff is informed and believes and based thereon alleges, that at all
relevant times herein, Defendants and DOES 1 through 10, inclusive, knew or
reasonably should have known of the acts and behavior alleged herein and the
damages caused thereby, and by their inaction ratified and encouraged such acts
and behavior. Plaintiff further alleges that Defendants and DOES 1 through 10,
inclusive, have a non-delegable duty to prevent or cause such acts and the behavior
described herein, which duty Defendant and DOES 1 through 10, inclusive, failed
and/or refused to perform.
        ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
A.    Background
      19.    Gold Crest is a well-known and respected company in the lighting and
home goods field. Gold Crest is well known for its high quality products, and is
sought out as the supplier for a number of high-end hospitality chains and
corporations.
      20.       Gold Crest filed the D769,512 design patent on September 8, 2015,
and was legally registered by the USPTO on October 16, 2016. Additionally, Gold
Crest filed the D787,735 design patent on October 14, 2016, and was legally
registered by the USPTO on May 23, 2017. The patents have been in force since
that time and continue to be in force.
///


                                          5
                               FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 6 of 30. PageID #: 425




      21.    As a result of Gold Crest’s substantial advertising and promotional
efforts, as well as the high quality of the products associated with the ‘512 Design
Patent, and ‘735 Design Patent, these distinctive designs have earned valuable and
residual goodwill and reputation for Gold Crest being the sole source of said goods
in the United States.
B.    Defendants’ Infringing Conduct
      22.    The Corporate Defendants have infringed and continue to infringe on
the ‘512 Design Patent, ‘735 Design Patent, or a colorable imitation thereof by
using, selling and/or offering to sell in the United States, and/or importing into the
United States, infringing products as identified in this First Amended Complaint.
      23.    Plaintiff is informed and believes and based thereon alleges that, in
2017, the Corporate Defendants displayed and made offers for sale for a desk
lamp that direct infringes on the ‘512 Design Patent, and ‘735 Design Patent, at the
2017 “HD Expo” in Las Vegas, Nevada.
      24.    Below is a comparison of the ‘512 Design Patent, and the infringing
product the Corporate Defendants displayed at the “HD Expo” in Las Vegas,
Nevada in 2017:
///
///
///
///
///
///
///
///
///
///


                                         6
                              FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 7 of 30. PageID #: 426




      Design Pat. No. D769,512                Infringing Product




      25.    Below is a comparison of the ‘735 Design Patent, and the infringing
product that the Corporate Defendants displayed at the “HD Expo” in Las Vegas,
Nevada in 2017.
///
///
///
///
///
///
///
///

                                        7
                             FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 8 of 30. PageID #: 427




      Design Pat. No. D787,735                   Infringing Product




      26.    The Corporate Defendants were made aware of their infringing
activity in August 2017, and responded through an individual named Mitch
Stanley, who claimed that Defendant Project Light was his “client” in an August
22, 2017 email. A settlement offer was circulated between parties, but
communications were terminated by Defendant Project Light.
      27.    In March 2019 a second cease and desist letter was sent to Defendant
Project Light based on an infringing product being listed on their website under the
listing name “D63”.
///

                                        8
                             FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 9 of 30. PageID #: 428




       28.   Below is a comparison of the ‘512 Design Patent, and the infringing
product the Corporate Defendants had displayed for sale on their website at
www.projectlightinc.com:


      Design Pat. No. D769,512                  Infringing Product




       29.   Below is a comparison of the ‘735 Design Patent, and the infringing
product the Corporate Defendants had displayed for sale on their website
www.projectlightinc.com
///
///
///

                                        9
                             FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 10 of 30. PageID #: 429




        Design Pat. No. D787,735                Infringing Product




       30.   An ordinary observer familiar with the prior art would be deceived
into thinking that the design of the infringing products was the same as the ‘512
Design Patent, and ‘735 Design Patent.
       31.   The Corporate Defendants’ actions have been without license or
authority of Gold Crest.
       32.   The Corporate Defendants’ actions have been taken knowingly and
willingly.
///
                                         10
                              FIRST AMENDED COMPLAINT
       Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 11 of 30. PageID #: 430




        33.   The Corporate Defendants have been made aware of their infringing
conduct since May 4, 2017, and after having initially responded and engaged in
settlement negotiations, have continued their infringing conduct all the way up and
until the present. As such this conduct was knowing and willful.
                           FIRST CLAIM FOR RELIEF
        [Direct Infringement of ‘512 Design Patent Under 35 U.S.C. § 271
                        Against All Corporate Defendants]
        34.   Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 33, inclusive, of this First
Amended Complaint as though fully set forth herein
        35.   Plaintiff is informed and believes and thereon alleges that the
Corporate Defendants have infringed and continue to infringe the ‘512 Design
Patent by manufacturing, distributing, promoting, using, selling and/or offering to
sell in the United States, and/or importing into the United States infringing
products as identified in this First Amended Complaint, which embody the design
covered by the ‘512 Design Patent. The Corporate Defendants’ actions constitute
infringement of the ‘512 Design Patent under 35 U.S.C. § 271 and 35 U.S.C. §
289.
        36.   Plaintiff is informed and believes and thereon alleges that the
Corporate Defendants’ acts of infringement were and are willful and deliberate.
        37.   Plaintiff is informed and believes and thereon alleges that the
Corporate Defendants, through their agents, managing members, employees and
servants, have, knowingly, intentionally and willfully directly infringed, engaged
in acts of contributory infringement, and/or induced the infringement of the ‘512
Design Patent by directly and/or indirectly making, using, selling, offering for sale
and/or importing products into the United States that were covered by the claims of
the ‘512 Design Patent.


                                          11
                               FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 12 of 30. PageID #: 431




      38.    The Corporate Defendants’ acts of infringement of the ‘512 Design
Patent were undertaken without permission or license from Plaintiff Gold Crest.
The Corporate Defendants had actual and/or constructive knowledge of the ‘512
Design Patent, and their actions constitute willful and intentional infringement of
the ‘512 Design Patent.
      39.    As a direct and proximate result of the Corporate Defendants’
infringement of the ‘512 Design Patent, the Corporate Defendants have derived
and received gains, profits, and advantages in an amount not presently known to
Plaintiff Gold Crest.
      40.    Accordingly, pursuant to 35 U.S.C. § 289, Plaintiff Gold Crest is
entitled to the Corporate Defendants’ total profits from the Corporate Defendants’
infringement of the ‘512 Design Patent.
      41.    In addition, pursuant to 35 U.S.C. § 284, Plaintiff Gold Crest is
entitled to damages for the Corporate Defendants’ infringing acts and treble
damages together with interest and costs as fixed by this Court.
      42.    Pursuant to 35 U.S.C. § 285, Plaintiff Gold Crest is entitled to
reasonable attorneys’ fees and costs for the necessity of bring this action.
      43.    The Corporate Defendants, and each of them, in performing the
conduct complained of herein, acted willfully and with intent to cause injury to
Plaintiff Gold Crest. The Corporate Defendants, and each of them, are therefore
guilty of malice and oppression in conscious disregard of Plaintiff Gold Crest’s
rights thereby warranting an assessment of punitive damages or exemplary
damages or enhanced damages to the extent allowed by law in an amount
appropriate to punish the Corporate Defendants and deter others from engaging in
such conduct.
      44.    Plaintiff Gold Crest is informed and believes and thereon alleges that
the Corporate Defendants have engaged in, and continue to engage in, and unless


                                         12
                              FIRST AMENDED COMPLAINT
       Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 13 of 30. PageID #: 432




restrained, will continue to engage in the wrongful acts described herein. As a
result, Plaintiff will suffer great and irreparable injury, for which damages would
not afford adequate relief, in that said damages would not adequately compensate
for the injury to Gold Crest’s business operations, reputation, good will, and
customer base. Consequently, the Corporate Defendants’ conduct, if allowed to
continue, would inevitably result in the destruction of Plaintiff Gold Crest.
Accordingly, Plaintiff Gold Crest is entitled to preliminary and permanent
injunctive relief against all of the Corporate Defendants for their misconduct.
                              SECOND CLAIM FOR RELIEF
              [Infringement of ‘735 Design Patent Under 35 U.S.C. § 271
                          Against All Corporate Defendants]
        45.     Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 44, inclusive, of this First
Amended Complaint as though fully set forth herein
        46.     Plaintiff is informed and believes and thereon alleges that the
Corporate Defendants have infringed and continue to infringe the ‘735 Design
Patent by manufacturing, distributing, promoting, using, selling and/or offering to
sell in the United States, and/or importing into the United States infringing
products as identified in this First Amended Complaint, which embody the design
covered by the ‘735 Design Patent. The Corporate Defendants’ actions constitute
infringement of the ‘735 Design Patent under 35 U.S.C. § 271 and 35 U.S.C. §
289.
        47.     Plaintiff is informed and believes and thereon alleges that the
Corporate Defendants, through their agents, employees and servants, have,
knowingly, intentionally and willfully directly infringed, engaged in acts of
contributory infringement, and/or induced the infringement of the ‘512 Design
Patent by directly and/or indirectly making, using, selling, offering for sale and/or


                                            13
                                 FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 14 of 30. PageID #: 433




importing products into the United States that were covered by the claims of the
‘512 Design Patent.
      48.    The Corporate Defendants’ acts of infringement of the ‘512 Design
Patent were undertaken without permission or license from Plaintiff Gold Crest.
The Corporate Defendants had actual and/or constructive knowledge of the ‘512
Design Patent, and their actions constitute willful and intentional infringement of
the ‘512 Design Patent.
      49.    As a direct and proximate result of the Corporate Defendants’
infringement of the ‘512 Design Patent, the Corporate Defendants have derived
and received gains, profits, and advantages in an amount not presently known to
Plaintiff Gold Crest.
      50.    Accordingly, pursuant to 35 U.S.C. § 289, Plaintiff Gold Crest is
entitled to the Corporate Defendants’ total profits from Defendants’ infringement
of the ‘512 Design Patent.
      51.    In addition, pursuant to 35 U.S.C. § 284, Plaintiff Gold Crest is
entitled to damages for the Corporate Defendants’ infringing acts and treble
damages together with interest and costs as fixed by this Court.
      52.    Pursuant to 35 U.S.C. § 285, Plaintiff Gold Crest is entitled to
reasonable attorneys’ fees and costs for the necessity of bring this action.
      53.    The Corporate Defendants, and each of them, in performing the
conduct complained of herein, acted willfully and with intent to cause injury to
Plaintiff Gold Crest. The Corporate Defendants, and each of them, are therefore
guilty of malice and oppression in conscious disregard of Plaintiff Gold Crest’s
rights thereby warranting an assessment of punitive damages or exemplary
damages or enhanced damages to the extent allowed by law in an amount
appropriate to punish the Corporate Defendants and deter others from engaging in
such conduct.


                                         14
                              FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 15 of 30. PageID #: 434




      54.    Plaintiff Gold Crest is informed and believes and thereon alleges that
the Corporate Defendants have engaged in, continue to engage in, and unless
restrained, will continue to engage in the wrongful acts described herein. As a
result, Plaintiff will suffer great and irreparable injury, for which damages would
not afford adequate relief, in that said damages would not adequately compensate
for the injury to Gold Crest’s business operations, reputation, good will, and
customer base. Consequently, the Corporate Defendants’ conduct, if allowed to
continue, would inevitably result in the destruction of Plaintiff Gold Crest.
Accordingly, Plaintiff Gold Crest is entitled to preliminary and permanent
injunctive relief against all of the Corporate Defendants for their misconduct.
                             THIRD CLAIM FOR RELIEF
                      [Unfair Competition Under 15 U.S.C. §1125
                           Against All Corporate Defendants]
      55.    Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 54, inclusive, of this First
Amended Complaint as though fully set forth herein.
      56.     The Corporate Defendants’ conduct as described above constitutes
illegal passing off, and misappropriation of the trademarks, trade names and/or
trade dress of Plaintiff in violation of 15 U.S.C. §1125(a).
      57.     By reason of the foregoing, Plaintiff Gold Crest has been irreparably
harmed and will continued to be irreparably harmed. Plaintiff is entitled to the
remedies provided for in 15 U.S.C. §1116 et seq., including but not limited to,
damages, treble damages, injunctive relief, and attorneys’ fees.
      58.    The Corporate Defendants, and each of them, in performing the
conduct complained of herein, acted willfully and with intent to cause injury to
Plaintiff Gold Crest. The Corporate Defendants, and each of them, are therefore
guilty of malice and oppression in conscious disregard of Plaintiff Gold Crest’s


                                         15
                              FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 16 of 30. PageID #: 435




rights thereby warranting an assessment of punitive damages or exemplary
damages or enhanced damages to the extent allowed by law in an amount
appropriate to punish the Corporate Defendants and deter others from engaging in
such conduct.
      59.       Plaintiff Gold Crest is informed and believes and thereon alleges that
the Corporate Defendants have engaged in, continue to engage in, and unless
restrained, will continue to engage in the wrongful acts described herein. As a
result, Plaintiff will suffer great and irreparable injury, for which damages would
not afford adequate relief, in that said damages would not adequately compensate
for the injury to Gold Crest’s business operations, reputation, good will, and
customer base. Consequently, the Corporate Defendants’ conduct, if allowed to
continue, would inevitably result in the destruction of Plaintiff Gold Crest.
Accordingly, Plaintiff Gold Crest is entitled to preliminary and permanent
injunctive relief against all of the Corporate Defendants for their misconduct.
                         FOURTH CLAIM FOR RELIEF
    [Contributory Liability for Unfair Competition Under 15 U.S.C. §1125
                   Against the Individual Defendant Sam Avny]
      60.    Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 59, inclusive, of this First
Amended Complaint as though fully set forth herein.
      61.       The Corporate Defendants’ conduct as described above constitutes
illegal passing off, and misappropriation of the trademarks, trade names and/or
trade dress of Plaintiff in violation of 15 U.S.C. §1125(a).
      62.       The Individual Defendant Sam Avny had or has knowledge of the
illegal and otherwise infringing activities described herein. Indeed, the Individual
Defendant Sam Avny induced, caused, or materially contributed to the illegal and
infringing conduct of the Corporate Defendants named herein. Plaintiff is


                                          16
                               FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 17 of 30. PageID #: 436




informed and believes and thereon alleges that the Individual Defendant Sam Avny
is a Managing Member and/or a corporate officer of the Corporate Defendants and
thus, is the moving, acting conscious force behind the Corporate Defendants’
illegal actions.
       63.    The Individual Defendant Sam Avny an an officer or controlling
member or Managing Member is personally liable as a contributory infringer
where he normally engages in personal conduct or encourages or assists the illegal
activity of the Corporate Defendants.
       64.    Therefore, the Individual Defendant Sam Avny, in performing the
conduct complained of herein, acted willfully and with the intent to cause injury to
Plaintiff Gold Crest. The Individual Defendant Sam Avny is therefore guilty of
malice and oppression in a conscious disregard of Plaintiff Gold Crest’s rights,
thereby warranting an assessment of punitive damages or exemplary damages or
enhanced damages to the extent allowed by law in an amount appropriate to punish
the Individual Defendant Sam Avny and deter others from engaging in similar
conduct.
       65.    Plaintiff Gold Crest is informed and believes and thereon alleges that
the Individual Defendant Sam Avny has engaged in wrongful and illegal conduct,
and unless restrained will continue to engage in the wrongful and illegal acts
described herein. As a result, Plaintiff will suffer great and irreparable injury, for
which damages would not afford adequate relief, and that said damages would not
adequately compensate for injury to Plaintiff Gold Crest’s business operations,
reputation, good will and customer base. Consequently, the Individual Defendant
Sam Avny’s conduct, if allowed to continue, will inevitably result in the
destruction of Plaintiff Gold Crest. Accordingly, Gold Crest is entitled to
preliminary and permanent injunctive relief against all defendants for their
misconduct.


                                          17
                               FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 18 of 30. PageID #: 437




                           FIFTH CLAIM FOR RELIEF
      [Vicarious Liability for Unfair Competition Under 15 U.S.C. §1125
                   Against the Individual Defendant Sam Avny]
       66.    Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 65, inclusive, of this First
Amended Complaint as though fully set forth herein.
       67.     Assuming arguendo, that the Individual Defendant Sam Avny did
not have actual or direct knowledge of the illegal activity of the Corporate
Defendants, the Individual Defendant Sam Avny is vicariously liable for the
Corporate Defendants’ conduct of illegal passing off, and misappropriation of the
trademarks, trade names and/or trade dress of Plaintiff in violation of 15 U.S.C.
§1125(a). Plaintiff is informed and believes and thereon alleges that the Individual
Defendant Sam Avny could and did control the illegal conduct of the Corporate
Defendants and thereby obtained a direct financial benefit from the illegal conduct
of the Corporate Defendants.
       68.    Plaintiff is informed and believes and thereon alleges that the
Individual Defendant Sam Avny had the right and ability to supervise the illegal
activity and also has a direct financial interest in the illegal activities of the
Corporate Defendants and also has a direct financial interest in the activities of the
Corporate Defendants in which these Corporate Defendants are affiliated or
otherwise controlled by the Individual Defendant Sam Avny, operating as an
officer or Managing Member of the Corporate Defendants, which are limited
liability companies.
       69.    Therefore, the Individual Defendant Sam Avny, in performing the
conduct complained of herein, acted willfully and with the intent to cause injury to
Plaintiff Gold Crest. Accordingly, the Individual Defendant Sam Avny is therefore
guilty of malice and oppression in a conscious disregard of Plaintiff Gold Crest’s


                                           18
                                FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 19 of 30. PageID #: 438




rights, thereby warranting an assessment of punitive damages or exemplary
damages or enhanced damages to the extent allowed by law in an amount
appropriate to punish the Individual Defendant Sam Avny and deter others from
engaging in similar conduct.
      70.     Plaintiff Gold Crest is informed and believes and thereon alleges that
Individual Defendant Sam Avny has engaged in wrongful and illegal conduct, and
unless restrained will continue to engage in the wrongful and illegal acts described
herein. As a result, Plaintiff will suffer great and irreparable injury, for which
damages would not afford adequate relief, and that said damages would not
adequately compensate for injury to Plaintiff Gold Crest’s business operations,
reputation, good will and customer base. Consequently, the Individual Defendant
Sam Avny’s conduct, if allowed to continue, will inevitably result in the
destruction of Plaintiff Gold Crest. Accordingly, Gold Crest is entitled to
preliminary and permanent injunctive relief against all defendants for their
misconduct.
                           SIXTH CLAIM FOR RELIEF
              [Contributory Liability for Design Patent Infringement
            Under 35 U.S.C. § 271 for Design Patent No. U.S. D769,512
                   Against the Individual Defendant Sam Avny]
      71.      Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 70, inclusive, of this First
Amended Complaint as though fully set forth herein.
      72.      Individual Defendant Sam Avny has or had knowledge of the illegal
and otherwise infringing activities described herein. Indeed, Individual Defendant
Sam Avny induced, caused, or materially contributed to the illegal and infringing
conduct of the Corporate Defendants named herein. Plaintiff is informed and
believes and thereon alleges that the Individual Defendant Sam Avny is a


                                          19
                               FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 20 of 30. PageID #: 439




Managing Member and/or corporate officer of the Corporate Defendants and thus,
is the moving, acting conscious force behind the Corporate Defendants’ illegal
actions.
       73.    Individual Defendant Sam Avny, as an officer or controlling member
or Managing Member is personally liable as a contributory infringer where he
normally engages in personal conduct or encourages or assists the illegal activity
of the Corporate Defendants.
       74.    Therefore, Individual Defendant Sam Avny, in performing the
conduct complained of herein, acted willfully and with the intent to cause injury to
Plaintiff Gold Crest. The Individual Defendant Sam Avny is therefore guilty of
malice and oppression in a conscious disregard of Plaintiff Gold Crest’s rights,
thereby warranting an assessment of punitive damages or exemplary damages or
enhanced damages to the extent allowed by law in an amount appropriate to punish
the Individual Defendant Sam Avny and deter others from engaging in similar
conduct.
       75.    Plaintiff Gold Crest is informed and believes and thereon alleges that
the Individual Defendant Sam Avny has engaged in wrongful and illegal conduct,
and unless restrained will continue to engage in the wrongful and illegal acts
described herein. As a result, Plaintiff will suffer great and irreparable injury, for
which damages would not afford adequate relief, and that said damages would not
adequately compensate for injury to Plaintiff Gold Crest’s business operations,
reputation, good will and customer base. Consequently, the Individual Defendant
Sam Avny’s conduct, if allowed to continue, will inevitably result in the
destruction of Plaintiff Gold Crest. Accordingly, Gold Crest is entitled to
preliminary and permanent injunctive relief against all defendants for their
misconduct.
///


                                          20
                               FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 21 of 30. PageID #: 440




                         SEVENTH CLAIM FOR RELIEF
                [Vicarious Liability for Design Patent Infringement
             Under 35 U.S.C. § 271 for Design Patent No. U.S. D769,512
                   Against the Individual Defendant Sam Avny]
       76.     Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 75, inclusive, of this First
Amended Complaint as though fully set forth herein.
       77.      Assuming arguendo, that the Individual Defendant Sam Avny did
not have actual or direct knowledge of the illegal activity of the Corporate
Defendants, the Individual Defendant Sam Avny is vicariously liable for violation
of 35 U.S.C. § 271with respect to Plaintiff’s Design Patent No. U.S. D769,512 in
that Plaintiff is informed and believes and thereon alleges that the Individual
Defendant Sam Avny could and did control the illegal conduct of the Corporate
Defendants and thereby obtained a direct financial benefit from the illegal conduct
of the Corporate Defendants.
       78.     Plaintiff is informed and believes and thereon alleges that the
Individual Defendant Sam Avny had the right and ability to supervise the illegal
activity and also had a direct financial interest in the illegal activities of the
Corporate Defendants and also had a direct financial interest in the activities of the
Corporate Defendants in which these Corporate Defendants are affiliated or
otherwise controlled by the Individual Defendant Sam Avny operating as an officer
or Managing Member of the Corporate Defendants, which are limited liability
companies.
       79.     Therefore, the Individual Defendant Sam Avny, in performing the
conduct complained of herein, acted willfully and with the intent to cause injury to
Plaintiff Gold Crest. Accordingly, Individual Defendant Sam Avny is therefore
guilty of malice and oppression in a conscious disregard of Plaintiff Gold Crest’s


                                           21
                                FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 22 of 30. PageID #: 441




rights, thereby warranting an assessment of punitive damages or exemplary
damages or enhanced damages to the extent allowed by law in an amount
appropriate to punish the Individual Defendant Sam Avny and deter others from
engaging in similar conduct.
      80.     Plaintiff Gold Crest is informed and believes and thereon alleges that
Individual Defendant Sam Avny has engaged in wrongful and illegal conduct, and
unless restrained will continue to engage in the wrongful and illegal acts described
herein. As a result, Plaintiff will suffer great and irreparable injury, for which
damages would not afford adequate relief, and that said damages would not
adequately compensate for injury to Plaintiff Gold Crest’s business operations,
reputation, good will and customer base. Consequently, the Individual Defendant
Sam Avny’s conduct, if allowed to continue, will inevitably result in the
destruction of Plaintiff Gold Crest. Accordingly, Gold Crest is entitled to
preliminary and permanent injunctive relief against all defendants for their
misconduct.
                         EIGHTH CLAIM FOR RELIEF
              [Contributory Liability for Design Patent Infringement
            Under 35 U.S.C. § 271 for Design Patent No. U.S. D787,735
                   Against the Individual Defendant Sam Avny]
      81.      Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 80, inclusive, of this First
Amended Complaint as though fully set forth herein.
      82.      Individual Defendant Sam Avny had or has knowledge of the illegal
and otherwise infringing activities described herein. Indeed, Individual Defendant
Sam Avny induced, caused, or materially contributed to the illegal and infringing
conduct of the Corporate Defendants named herein. Plaintiff is informed and
believes and thereon alleges that the Individual Defendant Sam Avny is a


                                          22
                               FIRST AMENDED COMPLAINT
      Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 23 of 30. PageID #: 442




Managing Members and/or corporate officer of the Corporate Defendants and thus,
is the moving, acting conscious force behind the Corporate Defendants’ illegal
actions.
       83.   Such officer or controlling member or Managing Member is
personally liable as a contributory infringer where he normally engages in personal
conduct or encourages or assists the illegal activity of the Corporate Defendants.
       84.   Therefore, the Individual Defendant Sam Avny, in performing the
conduct complained of herein, acted willfully and with the intent to cause injury to
Plaintiff Gold Crest. Individual Defendant Sam Avny is therefore guilty of malice
and oppression in a conscious disregard of Plaintiff Gold Crest’s rights, thereby
warranting an assessment of punitive damages or exemplary damages or enhanced
damages to the extent allowed by law in an amount appropriate to punish the
Individual Defendant Sam Avny and deter others from engaging in similar
conduct.
       85.   Plaintiff Gold Crest is informed and believes and thereon alleges that
Individual Defendant Sam Avny has engaged in wrongful and illegal conduct, and
unless restrained will continue to engage in the wrongful and illegal acts described
herein. As a result, Plaintiff will suffer great and irreparable injury, for which
damages would not afford adequate relief, and that said damages would not
adequately compensate for injury to Plaintiff Gold Crest’s business operations,
reputation, good will and customer base. Consequently, Individual Defendant Sam
Avny’s conduct, if allowed to continue, will inevitably result in the destruction of
Plaintiff Gold Crest. Accordingly, Gold Crest is entitled to preliminary and
permanent injunctive relief against all defendants for their misconduct.
///
///
///


                                         23
                              FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 24 of 30. PageID #: 443




                           NINTH CLAIM FOR RELIEF
                [Vicarious Liability for Design Patent Infringement
             Under 35 U.S.C. § 271 for Design Patent No. U.S. D787,735
                   Against the Individual Defendant Sam Avny]
       86.     Plaintiff realleges, adopts and incorporates by reference, each and
every allegation contained in Paragraphs 1 through 85, inclusive, of this First
Amended Complaint as though fully set forth herein.
       87.      Assuming arguendo, that the Individual Defendant Sam Avny did
not have actual or direct knowledge of the illegal activity of the Corporate
Defendants, the Individual Defendant Sam Avny is vicariously liable for violation
of 35 U.S.C. § 271with respect to Plaintiff’s Design Patent No. U.S. D787,735 in
that Plaintiff is informed and believes and thereon alleges that the Individual
Defendant Sam Avny could and did control the illegal conduct of the Corporate
Defendants and thereby obtained a direct financial benefit from the illegal conduct
of the Corporate Defendants.
       88.     Plaintiff is informed and believes and thereon alleges that the
Individual Defendant Sam Avny had the right and ability to supervise the illegal
activity and also had a direct financial interest in the illegal activities of the
Corporate Defendants and also had a direct financial interest in the activities of the
Corporate Defendants in which these Corporate Defendants are affiliated or
otherwise controlled by the Individual Defendant Sam Avny operating as an officer
or Managing Member of the Corporate Defendants, which are limited liability
companies.
       89.     Therefore, Individual Defendant Sam Avny, in performing the
conduct complained of herein, acted willfully and with the intent to cause injury to
Plaintiff Gold Crest. Individual Defendant Sam Avny is therefore guilty of malice
and oppression in a conscious disregard of Plaintiff Gold Crest’s rights, thereby


                                           24
                                FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 25 of 30. PageID #: 444




warranting an assessment of punitive damages or exemplary damages or enhanced
damages to the extent allowed by law in an amount appropriate to punish the
Individual Defendant Sam Avny and deter others from engaging in similar
conduct.
      90.    Plaintiff Gold Crest is informed and believes and thereon alleges that
the Individual Defendant Sam Avny has engaged in wrongful and illegal conduct,
and unless restrained will continue to engage in the wrongful and illegal acts
described herein. As a result, Plaintiff will suffer great and irreparable injury, for
which damages would not afford adequate relief, and that said damages would not
adequately compensate for injury to Plaintiff Gold Crest’s business operations,
reputation, good will and customer base. Consequently, Individual Defendant Sam
Avny’s conduct, if allowed to continue, will inevitably result in the destruction of
Plaintiff Gold Crest. Accordingly, Gold Crest is entitled to preliminary and
permanent injunctive relief against all defendants for their misconduct.
                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully request that the Court, upon final
hearing of this matter, grant the following relief against the Defendants as follows:
      On the First Claim for Relief:
      1.     A judgment that the Corporate Defendants have infringed the asserted
‘512 Design Patent;
      2.     An order a judgment permanently enjoining the Corporate Defendants
and their officers, directors, agents, servants, employees, affiliates, attorneys, and
all others acting in privity or in concert with them, and their parents, subsidiaries,
divisions, predecessors, successors and assigns, from further acts of infringement
of the asserted design patent;
      3.     A judgment awarding Plaintiff all damages adequate to compensate
for the Corporate Defendants’ infringement of the asserted patents, and particularly


                                            25
                                 FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 26 of 30. PageID #: 445




the Corporate Defendants’ total profits pursuant to 35 U.S.C. § 289;
      4.     A judgment awarding Plaintiff all damages, costs, and interest,
including treble damages, based on any infringement found to be willful, pursuant
to 35 U.S.C. § 284, together with prejudgment interest;
      5.     An accounting of the Corporate Defendants’ profits;
      6.     A judgment declaring this case to be exceptional and awarding
Plaintiff its reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;
      7.     For injunctive relief until trial is completed; and
      8.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On Second Claim for Relief:
      1.     A judgment that the Corporate Defendants have infringed the asserted
‘735 Design Patent;
      2.     An order a judgment permanently enjoining the Corporate Defendants
and their officers, directors, agents, servants, employees, affiliates, attorneys, and
all others acting in privity or in concert with them, and their parents, subsidiaries,
divisions, predecessors, successors and assigns, from further acts of infringement
of the asserted design patent;
      3.     A judgment awarding Plaintiff all damages adequate to compensate
for the Corporate Defendants’ infringement of the asserted patents, and particularly
the Corporate Defendants’ total profits pursuant to 35 U.S.C. § 289;
      4.     A judgment awarding Plaintiff all damages, costs, and interest,
including treble damages, based on any infringement found to be willful, pursuant
to 35 U.S.C. § 284, together with prejudgment interest;
      5.     An accounting of the Corporate Defendants’ profits;
      6.     A judgment declaring this case to be exceptional and awarding
Plaintiff their reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;


                                            26
                                 FIRST AMENDED COMPLAINT
    Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 27 of 30. PageID #: 446




      7.     For injunctive relief until trial is completed; and
      8.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Third Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;
      4.     For injunctive relief until trial is completed; and
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Fourth Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;
      4.     For injunctive relief until trial is completed; and
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Fifth Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;


                                         27
                              FIRST AMENDED COMPLAINT
    Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 28 of 30. PageID #: 447




      4.     For injunctive relief until trial is completed;
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Sixth Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;
      4.     For injunctive relief until trial is completed;
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Seventh Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;
      4.     For injunctive relief until trial is completed; and
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Eighth Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;


                                         28
                              FIRST AMENDED COMPLAINT
    Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 29 of 30. PageID #: 448




      4.     For injunctive relief until trial is completed; and
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.
      On the Ninth Claim for Relief:
      1.     For general and special damages to be proven at the time of trial to the
extent allowed by law;
      2.     For attorneys’ fees and costs to the extent allowed by law;
      3.     For punitive damages or exemplary damages or enhanced damages or
treble damages to the extent allowed by law;
      4.     For injunctive relief until trial is completed;
      5.     Awarding Plaintiff such other and further relief as this Court deems
just and proper.

Dated: June 1, 2020
                                 _______________________________________
                                 Kyri S. Tsircou (California SBN 209905)
                                 Konrad L. Trope (California SBN 133214)
                                   [Admitted Pro Hac Vice]
                                 Tsircou Intellectual Property Law PC
                                 515 S. Flower St. Floor 36
                                 Los Angeles, California 90071
                                 Telephone: (323) 660-9916
                                 Facsimile: (323) 660-9917
                                 Email: kyri@tsircoulaw.com
                                 Email: ktrope@tsircoulaw.com
                                 Jay R. Campbell (SBN: 41293)
                                 David Bernstein (SBN: 0093955)
                                 Tucker Ellis LLP
                                 950 Main Avenue, Suite 1100
                                 Cleveland, Ohio 44113
                                 Telephone: (216) 592-5000
                                 Facsimile: (216) 592-5009
                                 Email: jay.campbell@tuckerellis.com
                                 Email: david.bernstein@tuckerellis.com
                                 Counsel for Plaintiff Gold Crest, LLC,
                                  a California Limited Liability Company



                                         29
                              FIRST AMENDED COMPLAINT
     Case: 5:19-cv-02921-SL Doc #: 67 Filed: 06/01/20 30 of 30. PageID #: 449




                          DEMAND FOR JURY TRIAL
      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
hereby demand a trial by jury as to all claims in this litigation.

Dated: June 1, 2020

                                  _______________________________________
                                  Kyri S. Tsircou (California SBN 209905)
                                  Konrad L. Trope (California SBN 133214)
                                    [Admitted Pro Hac Vice]
                                  Tsircou Intellectual Property Law PC
                                  515 S. Flower St. Floor 36
                                  Los Angeles, California 90071
                                  Telephone: (323) 660-9916
                                  Facsimile: (323) 660-9917
                                  Email: kyri@tsircoulaw.com
                                  Email: ktrope@tsircoulaw.com
                                  Jay R. Campbell (SBN: 41293)
                                  David Bernstein (SBN: 0093955)
                                  Tucker Ellis LLP
                                  950 Main Avenue, Suite 1100
                                  Cleveland, Ohio 44113
                                  Telephone: (216) 592-5000
                                  Facsimile: (216) 592-5009
                                  Email: jay.campbell@tuckerellis.com
                                  Email: david.bernstein@tuckerellis.com
                                  Counsel for Plaintiff Gold Crest, LLC,
                                   a California Limited Liability Company




                                          30
                               FIRST AMENDED COMPLAINT
